Title: Deed of Trust for the Loganian Library, 25 March 1760
From: 
To: 


          On Aug. 28, 1754, William Logan and James Logan, sons of James Logan, deceased (above, I, 191 n), his son-in-law John Smith, and Hannah Smith, his surviving daughter, together with Israel Pemberton, William Allen, Richard Peters, and Benjamin Franklin, executed a deed of trust establishing the Loganian Library, thereby carrying out the intentions of the elder James Logan, left unfulfilled at the time of his death. An extended abstract of this document was printed above, V, 423–6. The original manuscript is now in the possession of the Library Company of Philadelphia (which by act of the Pennsylvania Assembly, approved March 31, 1792, acquired possession of the Loganian Library), but the deed of 1754 was never “acknowledged and Recorded in the Office for Recording of Deeds in the Province of Pennsylvania,” as it stipulated should be done.
          For a reason now not entirely clear a new deed of trust was prepared, dated March 25, 1760. There are some differences in the arrangement of the subject matter and many minor variations in phraseology, but no significant changes from the terms and conditions of the deed of 1754. Hence a new abstract here is unnecessary.
          According to the recorded copy, the new deed was “contained in five Sheets of Parchment” and was signed and sealed by all the parties. Witnesses for all but Franklin were Edward Jones and Robert Greenway. Those for Franklin, who must have acted at a much later time, were Edward Shippen and William Bache. Probably his signing and sealing was delayed until Sept. 9, 1789, on which date he formally acknowledged his act before Shippen, then president of the Court of Common Pleas. On Sept. 19, 1792, James Logan, one of the other parties, appeared before Shippen, now one of the justices of the Pennsylvania Supreme Court, and made affirmation that he had been present and saw William Logan, John and Hannah Smith, Israel Pemberton, William Allen, and Richard Peters sign and seal the document, and he acknowledged his own act. With these formalities completed, the deed was at last recorded in Deed Book D 34 of the Department of Records, Philadelphia, on March 20, 1792. This belated action came just eleven days before the passage of the bill transferring the Loganian Library to the Library Company of Philadelphia.
        